Citation Nr: 0519591	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  02-18 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a powder 
burn to the left eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1961 until 
December 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran experienced powder burns in his left eye 
while on active duty.

2.  The veteran currently has ocular impairments in his left 
eye.

3.  The preponderance of evidence indicates that no 
relationship exists between the veteran's powder burns in his 
left eye during service and his current ocular impairments.


CONCLUSION OF LAW

The veteran's ocular impairments of the left eye are not due 
to, or the result of, his powder burns in his left eye during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).

The veteran's service medical records (SMRs) document the 
powder burns that are the basis for this claim.  The first 
reference, dated October 10, 1962, contains a notation of 
powder burn of the left eye.  It continues in a different ink 
and handwriting:

Blank cartridge shot from 6' O.S.
No FB O.S. - corneal abrasion -
Very small at 6°° O.D.
Conjunctiva - bulbar + scleral - OU - 
clear


It concludes with prescribing ointment for both eyes and rest 
in the barracks for the night.  A notation the following day, 
October 11, 1962, indicates that the veteran was seen for 
recheck of his left eye and was given eye ointment.  The 
final notation, dated October 15, 1962, is an injury and 
treatment report containing a diagnosis of chemical burn of 
the left eye and noting that the patient stated he had 
received powder burns to his left eye from a blank of a M14 
rifle.  Treatment was reported to be by the medical officer 
of the day: normal saline irrigation, ointment, and patch 
over the left eye.  The disposition was that he was returned 
to duty.

The veteran's SMRs are void of any further mention of his 
left eye during service. The veteran's separation physical in 
1965 failed to mention any eye condition, and assigned the 
veteran E1 on his PULHES profile, indicating the highest 
level of medical fitness relating to his visual acuity and 
diseases and defects of the eye.  The veteran was also found 
to have 20/20 vision in both eyes at time of discharge.

The veteran's claims file is void of any post service eye 
problems, until he filed his claim of entitlement to service 
connection for residuals of the powder burn to his left eye 
in 2002, although the veteran eventually submitted several 
eye treatment records from the mid 1990s.

In order to assist the veteran in substantiating his claim, 
the veteran was provided with several VA eye examinations.  
The first examination was in February 2003, and the examiner 
was asked to evaluate the loss of visual field due to a 
powder burn.  The examiner noted that a biomicroscopy of the 
anterior segment of the left eye revealed a normal 
conjunctiva and clear cornea with no evidence of any 
significant corneal scar.  The examiner indicated that while 
the veteran had had a minimal corneal abrasion from a powder 
burn while in service, it had resolved within 24 hours.  
After a full examination, the examiner indicated that he was 
unable to detect any significant scar in the left eye that 
would cause any symptoms of decreased vision, loss of visual 
field, or glare problems.  As such, the examiner's final 
diagnosis was that no significant ocular pathology appeared 
in the veteran's left eye to account for any symptoms.

In November 2004, the veteran underwent a second VA 
examination, per the Board's remand instructions.  The 
examiner reviewed the veteran's entire claims file, including 
SMRs, post-service treatment records, and the other 
optometrists' opinions.  This examiner noted that the October 
10, 1962 medical records stated that no foreign body was 
noted in the left eye, but that a very small corneal abrasion 
was noted at 6:00 in the right eye.  After examining the 
veteran's left eye, the examiner diagnosed, for the veteran's 
left eye, a nuclear cataract with good visual acuity, and 
mild inferior corneal haze which was not visually 
significant.  The examiner noted that no foreign body or 
abrasion was noted in the left eye at the time the veteran 
was exposed to powder burns in 1962, and concluded that it 
is, therefore, not likely that the veteran's current left eye 
disability is related to the in-service event. 

The veteran also sought treatment from a private optometrist, 
J-M.T., between 1997 and 2002.  In a letter dated July 2002, 
J-M.T. indicated that the veteran had no impairment of his 
left eye.  However, the majority of the letter was devoted to 
the right eye disability that is not service-related.  J-M.T. 
submitted a second letter in October 2002, indicating that 
the veteran's left cornea had a subtle inferior scar that did 
not interfere with the visual axis.

In support of his case, the veteran submitted letters from 
several private optometrists, J.H. and D.E.  In January 2003, 
J.H. drafted a letter indicating that he had evaluated the 
veteran's left eye for vision loss and irritation, based on 
the subjective history of a powder burn during service.  J.H. 
indicated that the examination revealed a diffuse scar which 
he believed was caused by the powder burns.  J.H. further 
opined that in his professional opinion the powder burn 
caused the scar and the resulting visual field defect, glare 
problems, and headaches. 

The veteran also submitted several letters from D.E. dated 
June 2004, and July 2003.  In each letter, D.E. indicated 
that it was his impression that the veteran had chronic glare 
due to corneal scarring, chronic open angle glaucoma of the 
left eye with optic nerve damage, and a cataract, all related 
to his in-service powder burn.  However, there was no 
indication how all of these conditions were related to the 
in-service incident 40 years earlier, or why D.E. felt a 
corneal scar caused conditions such as cataracts and 
glaucoma.

Although the private optometrists provided nexus opinions, 
both optometrists reached bare conclusions without any 
explanation as to why and how the current visual impairments 
were related to the in-service powder burn incident more than 
40 years earlier.  The Board notes that a bare conclusion, 
even one reached by a medical professional, is not probative 
without a factual predicate in the record.  See Miller v. 
Brown, 11 Vet. App. 345, 348 (1998).  While the Board may not 
ignore a medical opinion, it is certainly free to discount 
the relevance of a physician's statement.  See Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  

In contrast with the opinions of the two private 
optometrists, the examiner from the November 2004 VA 
examination synthesized the veteran's past medical history 
and treatment with his examination of the veteran, reviewing 
the opinions of the previous optometrists before reaching and 
explaining his conclusion that the veteran's current visual 
impairments in his left eye are not likely related to his in-
service injury, because there was no foreign body or abrasion 
noted in the eye at the time of the incident in 1962.  

The Board acknowledges that the handwritten notes on October 
10, 1962 are susceptible to being read with different 
results, and that the conclusion of the November 2004 
examiner - that the abrasion noted was of the right eye, 
rather than of the left eye - is certainly a plausible 
reading of the notations.  Nonetheless, the Board also notes 
that the February 2003 VA examiner interpreted the SMRs as 
showing treatment on October 10, 1962 of a minimal corneal 
abrasion of the left eye that resolved within 24 hours, which 
is also a plausible reading of the notations.  This examiner, 
accepting the predicate that the corneal abrasion was of the 
left eye, nonetheless, after thorough examination, concluded 
that the veteran had no significant ocular pathology in the 
left eye to account for any symptoms.  That is, this examiner 
concluded that there is no current disability of the left eye 
that is related to the powder burns sustained in service in 
1962.  This conclusion is certainly consistent with the 
private optometrist's observation of a subtle scar that did 
not interfere with the visual axis.  


The conclusion that the veteran does not have any current 
left eye disability due to the in-service powder burns is 
consistent with the veteran's SMRs, which are silent for any 
treatment of, or problems with, his left eye while in 
service, as well as with the lack of records of any treatment 
of the veteran's left eye for more than 30 years after 
service.  Even accepting that the corneal abrasion was of the 
left eye, rather than of the right eye, no medical opinion of 
record explains how the current eye impairments are related 
to a corneal abrasion that was described contemporaneously as 
"very small" and apparently resolved shortly after the 
accident without any residual impairment, and which several 
optometrists have not even observed in their examinations of 
the veteran.  As such the Board finds that weight of the 
medical evidence indicates that there is no continuity of 
symptomatology between the in-service accident and any 
current left eye impairments.  

Accordingly, the veteran's claim of entitlement to service 
connection for residuals of a left eye powder burn must be 
denied.  Reasonable doubt cannot be resolved in the veteran's 
favor as the preponderance of evidence is against his claim.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1991).

II.  Veterans Claims Assistance Act Compliance

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in March 
2002, April 2004, and July 2004.  Since these letters fully 
provided notice of elements (1), (2), (3) and (4), see above, 
it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  See Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  With respect 
to element (4), the Board notes that the RO's April 2004 
letter specifically informed the veteran where to send any 
additional information he had that was relevant to his 
appeal, and there is no allegation from the veteran that he 
has any evidence in his possession that is needed for a full 
and fair adjudication of this claim.  In addition, by virtue 
of the rating decision on appeal, the statement of the case 
(SOC), and the supplemental SOC (SSOC), the veteran was 
provided with specific information as to why this particular 
claim was being denied, and of the evidence that was lacking.  
He was also supplied with the complete text of 38 C.F.R. 
§ 3.159 in the September 2002 SOC and the January 2005 SSOC.  
Furthermore, the veteran has not claimed that VA has failed 
to comply with the notice requirements of the VCAA.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  This assistance includes making 
reasonable efforts to obtain relevant records that a claimant 
identifies and providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  

With respect to the VA's duty to assist, the RO obtained the 
VA evidence identified by the veteran, and the Board and the 
veteran also obtained various private medical evidence 
identified by the veteran.  The Board is not aware of a basis 
for speculating that any other relevant private or VA 
treatment records exist that have not been obtained.  
Furthermore, in an effort to assist the veteran in 
substantiating his claim, VA provided the veteran several 
medical examinations to determine the etiology of his current 
left eye condition.  The veteran was also scheduled for a 
hearing before the Board, but he withdrew his request.

Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.


ORDER

Entitlement to service connection for residuals of a left eye 
powder burn is denied.



	                        
____________________________________________
MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


